Citation Nr: 0312281	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-2159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for psychophysiological 
gastrointestinal reaction, now classified as a somatization 
disorder manifested by gastrointestinal disease, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1968.  This matter initially came to the Board of Veterans' 
Appeals (Board) from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board remanded the case to the RO 
in November 2000, and the requested development has been 
completed.


FINDING OF FACT

1.  The psychiatric aspects of his service-connected 
somatization disorder involving gastrointestinal problems are 
dominant.

2.  The somatoform disorder is manifested primarily by 
anxiety and depression without evidence of a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding complex 
commands; impairment of memory; impaired judgment; impaired 
abstract thinking; or disturbances of motivation and mood.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for a somatization 
disorder have been met.  38 U.S.C.A. §§ 1155, (West 2002); 38 
C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Codes 9421 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The service medical records show the veteran had a diagnosis 
of psycho-physiological gastrointestinal reaction.  In April 
1972, the RO granted service connection for 
psychophysiological gastrointestinal reaction manifested by 
functional gastrointestinal disease and assigned a 10 percent 
rating under Diagnostic code 9502.  Under this Diagnostic 
Code, psychological factors affecting the physical condition 
were rated under the general rating criteria for 
psychoneurotic disorders.  The 10 percent rating has been 
continuously in effect ever since.  

A VA examination of the gastrointestinal system was conducted 
in March 1999.  At that the veteran reported that he had not 
worked since 1995 due to an on the job  back injury.  He 
reported that his stomach swelled and he had increase gas, 
and constipation.  He indicated that he vomited about twice a 
month.  He had periumbilical pain due to increased gas.  He 
stated that the pain had not been a major symptom.  He had 
reflux.  He denied bleeding.  He had occasional exacerbations 
of his hemorrhoids.  An upper gastrointestinal series showed 
some evidence of reflux.  No other abnormality was shown.  

The evaluation showed that he was five feet nine inches tall 
and weighed187.5 pounds.  He was well developed.  He had a 
slight distension of the abdomen on hyperresonance to 
percussion.  There was no evidence of organomegaly or masses.  
The diagnoses were gastroesophageal reflux disease (GERD), 
constipation by history, and increased bowel gas felt to be 
secondary to be influence to his nervous condition.

In response to the examiner the veteran stated that his 
stomach problems were greater than his psychiatric problems.  
He felt that when his stomach was upset it increased his 
nervousness.  He could not deny whether his nervousness was 
the etiological factor in causing his gastrointestinal 
symptoms.

A VA psychiatric examination was also conducted in March 
1999.  At that time the veteran reported an upset stomach, 
nervousness, and grouchiness.  His stomach pain started when 
he became irritable.  He indicated he forgot a lot.  He was 
not disoriented and did not have trouble remembering names or 
difficulty managing his finances.  There were no 
hallucinations, suicidal thoughts, drug abuse, head injury, 
strokes, or seizures.  He reported a remote history of 
homicidal thoughts.  He denied attempt to harm others.  He 
reported that his sleep was diminished by back pain.  His 
appetite was good.  He completed the 12th grade and had been 
married to his third wife since 1979, but was separated from 
her since 1997.  He reported that he left his 15-year job 
with an oil refinery in 1995, because of a back injury.  
Daily activities were limited by back pain.  

Mental status examination revealed no unusual motor 
activities.  Speech was spontaneous and fluent with no flight 
of ideas or looseness of association.  His mood was euthymic, 
and his affect was appropriate.  He denied hallucinations and 
expressed no identifiable delusions.  He denied homicidal or 
suicidal thoughts.  He was oriented to person, place, 
situation, and time, and exhibited no memory impairment.  He 
was estimated to be of average intelligence.  His judgment 
and abstracting ability were adequate.  The examiner reported 
that although the veteran had a history of pain and 
consequent irritability because of pain, he gave no history 
of significant psychiatric disorder.  He functioned well when 
not in pain, and exhibited no appreciable memory impairment.  
No psychiatric diagnosis rendered.    

VA outpatient treatment records from 1999 through July 2002 
showed he was seen on several occasions at mental hygiene 
clinic.  The clinical records note diagnoses of depressive 
disorder and adjustment disorders in part related to pain and 
to problems getting increased VA compensation.  Among the 
veteran's complaints in January 2002 were trouble sleeping, 
irritability, and financial difficulties.  The final report 
dated in July 2002 noted that the veteran was alert and well 
oriented, and had multiple medical complaints including pain 
in his knees, legs, back, and buttocks.  He reported weight 
loss, decrease appetite, sinus drainage, and diarrhea.  He 
said he was afraid to take prescribed antidepressant 
medication due to it possibly upsetting his stomach.  
Examination showed his thoughts were goal directed, logical, 
and coherent.  Insight and judgment were fair.  He denied 
suicidal and homicidal ideations.  The impression was 
depressive disorder with stressors due to multiple medical 
complaints and his noncompliance with medications.  His 
global assessment of functioning (GAF) score was 50, and his 
scores on the 1999-2001 outpatient treatment records ranged 
from 50 to 60. 

The veteran testified at a hearing at the RO in June 2002 and 
related that he had sleep disturbance, and vomiting, and 
constipation.  He said he was on medication for his nerves 
and took over-the-counter medication for stomach symptoms.

Additional VA outpatient treatment records through March 2003 
show orthopedic complaints and complaints of sexual 
dysfunction.  

A January 2003 VA psychiatric examination noted that the 
veteran had stomach and nervous complaints.  He said that he 
had never been hospitalized for psychiatric reasons.  His 
past medical history consisted of a back injury on the job in 
1995.  Mental status examination showed he was well 
developed, well nourished, and in no acute distress.  He 
exhibited no unusual behavior or psychomotor activity.  
Speech was normal in rate and volume.  Affect was somewhat 
depressed, with noticeable anxiety.  There was no evidence of 
a thought disorder.  Orientation was within normal limits.  
Memory was intact.  Intelligence was gauged to be low 
average.  Insight was not developed.  Judgment to avoid 
common dangers was preserved.  The impression was 
undifferentiated somatoform disorder and pain disorder 
associated with both psychological factors and lumbosacral 
disc disease, hypoactive sexual desire disorder, 
osteoarthritis, and hypertension.  It was noted that he was 
overly invested in somatic symptoms.  His GAF score was 50 
with the highest in the last year of 60.  The examining 
doctor noted that current psychiatric terminology did not use 
psycho-physiological gastrointestinal reaction.  Instead, the 
nearest equivalent was undifferentiated somatoform disorder.   
In the veteran's case, somatization disorder as an Axis I 
diagnosis also had to be given some consideration.  

A January 2003 VA gastrointestinal examination showed that 
the veteran reported gas, vomiting, irritated stomach, 
bloatedness, belching, and increased flatus.  Every thing he 
ate caused problems including water.  His appetite comes and 
goes.  He reported that sometimes he did not it in order to 
avoid the complaints.  He had constipation and used a natural 
laxative.  He had no blood or melena in his stools.  He 
vomited 1-3 time a day.  He stomach rumbled.

The examination showed that the veteran was 5 foot 9 inches 
tall weighed 186.2 pounds.  Maximum weight during the past 
year was 201.9 pounds.  He was well developed and well 
nourished.  The abdomen was without apparent organomegaly nor 
masses.  He had diffuse tenderness throughout the upper 
abdominal area.  There was no rebound tenderness.  Bowel 
sounds were normoactive.  An upper gastrointestinal series 
was normal with no obstruction, but minimal gastroesophageal 
reflux was demonstrated.  Appearance of the stomach and 
duodenum was satisfactory.  Proximal small bowel was normal 
in appearance.  Blood studies showed no anemia.  The 
diagnosis was gastroesophageal reflux disease.   

Analysis

The veteran claims an increase in a 10 percent rating for his 
service-connected psychophysiological gastrointestinal 
reaction.  As pointed out on the most recent VA examination, 
current diagnostic nomenclature would be an undifferentiated 
somatoform disorder.  

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The VA has informed the appellant of information and evidence 
needed to substantiate and complete a claim for service 
connection in the statement of the case and supplemental 
statements of the case.  In the November 2000 Board remand 
and in other correspondence, he was informed of what evidence 
the VA would obtain.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Secondly, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).  The 
record shows that the VA has obtained all records identified 
by the appellant.  There are VA examinations concerning his 
service-connected disability on file.  The Board concludes 
that the requirements of the VCAA have been satisfied.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability is of primary concern in a claim for an increased 
rating; and the more recent evidence is generally the most 
relevant in such a claim, as it provides the most accurate 
picture of the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Under the current rating criteria, in effect since November 
7, 1996, a somatization disorder (Diagnostic Code 9421), a 
pain disorder (Diagnostic Code 9422), a conversion disorder 
(Diagnostic Code 9424), as well as other mental disorders, 
are rated 10 percent when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
requires occupational and social functioning with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  To obtain a 50 
percent evaluation, there must be symptoms reflecting 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9422 and 
9424 (2002).

A Global Assessment of Functioning score (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet.App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

The rating criteria for mental disorders provide that when a 
single disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency shall 
evaluate it using a diagnostic code which represents the 
dominant (more disabling) aspect of the condition.  38 C.F.R. 
§ 4.126(d) (2002).

A 10 percent rating for irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) is warranted when the disorder 
is moderate, with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating is warranted when 
the disorder is severe, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 
(2002).  The 30 percent rating is the maximum rating 
warranted under this Diagnostic Code.

A hiatal hernia is rated 60 percent disabling where the 
symptoms includes pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted where the symptoms consist of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is warranted if the veteran has 
two or more of the symptoms for the 30 percent rating, but of 
less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Gastritis, hypertrophic (identified by gastroscope):  
Chronic; with severe hemorrhages, or large ulcerated or 
eroded areas shall be rated 60 percent.  Chronic; with 
multiple small eroded or ulcerated areas, and symptoms shall 
be rated 30 percent.  Chronic; with small nodular lesions, 
and symptoms shall be rated 10 percent. Diagnostic Code 7307.

A duodenal ulcer warrants a 60 percent evaluation when it is 
severe, causing pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  A 40 percent 
evaluation is warranted when the ulcer is moderately severe, 
with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging ten days 
or more in duration at least four or more times a year.  A 
moderate ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration, or 
with continuous moderate manifestations, warrants a 20 
percent evaluation.  A 10 percent rating is warranted for 
ulcer disease when it is characterized as mild, with 
recurring symptoms once or twice yearly.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.

The RO has rated the service-connected somatization disorder, 
with gastrointestinal symptoms, as 10 percent disabling, 
based on the psychiatric aspects of the condition.  The Board 
agrees, and thus the rating is to be made under the 
psychiatric rating criteria.  In this regard, the recent VA 
examination for the gastrointestinal aspects of this service-
connected disorder have not clearly identified irritable 
bowel syndrome or duodenal ulcer as a diagnosis.  He did have 
numerous complaints.  However, the only abnormality shown on 
the examination was diffuse tenderness in the upper abdomen.  
Additionally the only diagnosis was gastroesophageal reflux 
disease.  There was no evidence of anemia.  Furthermore, the 
upper gastrointestinal series indicated that the 
gastroesophageal reflux disease was minimal.  The current 
findings are not sufficient for an increased rating in excess 
of 30 percent under appropriate diagnostic codes set forth 
above.  

As to the dominant psychiatric aspect of the condition, the 
veteran has claimed irritability and sleeping difficulty 
during operation visits to the VA mental health clinic and 
the March 1999 VA examination noted normal psychiatric 
findings and no diagnosis of psychiatric pathology was 
rendered.  At the January 2003 VA psychiatric examination the 
veteran had a depressed affect and noticeable anxiety.  The 
veteran's GAF score has ranged from 50-60 in the last several 
years.  These scores reflect generally in the range of 51-60 
and are indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning).  
The score of 50 represent serious symptomatology.  

The Board finds that there is a relative equipoise as to 
whether record as a whole demonstrates that the mental 
disorder causes impairment of occupational and social 
functioning with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Thus, with consideration of the benefit-of-the-doubt 
rule, the veteran is entitlement to an increased rating of 30 
percent.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

However, this same evidence, particularly the recent VA 
examination, does not show that a rating in excess of 30 
percent is warranted.  The evidence does not demonstrate 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board makes this determination in a situation where the 
veteran has stopped working due to a back injury in 1995.  
Accordingly, a rating in excess of 30 percent is not 
warranted.


ORDER

An increased rating of 30 percent is granted for the 
veteran's service-connected somatization disorder subject to 
the law and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

